                Case 21-10527-JTD      Doc 211    Filed 04/06/21     Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                           Chapter 11

CARBONLITE HOLDINGS LLC, et al.,                 Case No. 21-10527 (JTD)

                 Debtors.                        (Jointly Administered)


                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of Caroline Djang, Esquire, of Best Best & Krieger LLP, to represent Niagara
Bottling, LLC.

Dated: April 6, 2021                            /s/ Eric J. Monzo
                                               Eric J. Monzo (DE Bar No. 5214)
                                               MORRIS JAMES LLP
                                               500 Delaware Avenue, Suite 1500
                                               Wilmington, DE 19801
                                               Telephone: (302) 888-6800
                                               E-mail: emonzo@morrisjames.com

                                  ORDER GRANTING MOTION

         IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




         Dated: April 6th, 2021                        JOHN T. DORSEY
         Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE
